                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION




BRITTANY MARIE ZEVENBERGEN-ORTIZ,

       Plaintiff,

v.                                                         Case No. 1:17-cv-133
                                                           Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
__________________________________/

                                         JUDGMENT

               In accordance with the Order filed this date, Judgment is entered in favor of

plaintiff, Brittany Marie Zevenbergen-Ortiz, and against defendant.

               IT IS SO ORDERED.



Dated: May 30, 2019                                 /s/ Ray Kent
                                                    United States Magistrate Judge
